Case 1:20-cv-03358-PKC-SJB Document 22 Filed 09/24/20 Page 1 of 11 PageID #: 717




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 INTERNATIONAL HOME CARE SERVICES
 OF NEW YORK, LLC,

                                Plaintiff,                      MEMORANDUM & ORDER
                                                                 20-CV-3358 (PKC) (SJB)
                  - against -

 PEOPLE’S UNITED BANK, NATIONAL
 ASSOCIATION,

                                 Defendant.
 -------------------------------------------------------x
 PAMELA K. CHEN, United States District Judge:

         In this breach-of-contract action removed from state court, Plaintiff seeks entry of a

 preliminary injunction removing a hold placed on funds in Plaintiff’s bank account with

 Defendant, and releasing certain funds from that account to Plaintiff. For the reasons stated herein,

 Plaintiff’s motion for entry of a preliminary injunction is denied.

                                               BACKGROUND

 I.      Findings of Fact

         Pursuant to Federal Rule of Civil Procedure 52(a)(2), the Court makes the following

 findings of fact in support of its denial of a preliminary injunction against Defendant.

         In March 2013, Plaintiff opened a business deposit account (the “Account”) at Defendant

 People’s United Bank, National Association (“Defendant” or the “Bank”).          (Affidavit of Frank

 Ryan (“Ryan Aff.”), Dkt. 13, ¶ 4.) The Account was governed by a contract setting forth certain

 terms and conditions. (Id. ¶¶ 5–6; see also Signature Card, Dkt. 13-1; Business Deposit Account

 Contract, Dkt. 13-2.) On August 28, 2018, Defendant extended two asset-based loans to Plaintiff

 in the combined amount of $3.5 million: a secured term loan note for $1,900,000 (the “Term

 Note”), and a secured revolving credit loan note for $1,600,000 (the “Revolving Credit Note”)

                                                            1
Case 1:20-cv-03358-PKC-SJB Document 22 Filed 09/24/20 Page 2 of 11 PageID #: 718




 (collectively, the “Notes”), for which Plaintiff executed a Security Agreement. (Ryan Aff., Dkt.

 13, ¶¶ 7–8, 11; Affidavit of Irina Elnatanova (“Elnatanova Aff.”), Dkt. 9-1, ¶ 3; Security

 Agreement, Dkt. 9-10.) The Security Agreement included a provision on “Collateral Security,”

 whereby Defendant had a right to set off any deposits against any amounts owed by Plaintiff,

 whether or not such amounts were then due. (Ryan Aff., Dkt. 13, ¶ 9; Term Note, Dkt. 9-7, at 5;

 Revolving Credit Note, Dkt. 9-9, at 8.) Both Notes are governed by a number of financ ia l

 covenants and reporting requirements.      (Ryan Aff., Dkt. 13, ¶ 11; Guaranty of Payment and

 Performance, Dkt. 9-8.)

        In October 2018, Defendant informed Plaintiff that Defendant intended to conduct a field

 audit of Plaintiff’s accounts receivable in accordance with the reporting requirements, but Plaintiff

 did not schedule the audit. (Ryan Aff., Dkt. 13, ¶¶ 13–14; Email communications, Dkt. 13-3.) On

 or about September 20, 2019, Defendant notified Plaintiff that the Revolving Credit Note had

 matured and that Plaintiff’s refusal to permit a field audit was an Event of Default under the terms

 of both Notes. (Ryan Aff., Dkt. 13, ¶ 15; Sept. 20, 2019 Letter, Dkt. 13-4.) Plaintiff responded

 that it would permit the field audit, and, on September 27, 2019, the parties extended the term of

 the Revolving Credit Note to December 26, 2019. (Ryan Aff., Dkt. 13, ¶ 15; Administra tive

 Extension Letter, Dkt. 13-5.) Plaintiff still did not schedule a field audit, and, on November 18,

 2019, Defendant again notified Plaintiff that this failure constituted an Event of Default and further

 informed Plaintiff that Defendant would institute a default rate of interest on both Notes. (Ryan

 Aff., Dkt. 13, ¶ 16; Nov. 18, 2019 Letter, Dkt. 13-6.) After Plaintiff indicated that it intended to

 refinance the loan with a different bank, Defendant again extended the maturity date of the

 Revolving Credit Note to January 31, 2020. (Ryan Aff., Dkt. 13, ¶ 17.) On or about February 27,

 2020, Defendant agreed to further extend the maturity date of the Revolving Credit Note to May


                                                   2
Case 1:20-cv-03358-PKC-SJB Document 22 Filed 09/24/20 Page 3 of 11 PageID #: 719




 31, 2020 so that Plaintiff could schedule the field audit. (Id. ¶ 18; Elnatanova Aff., Dkt. 9-1, ¶ 3;

 Revolving Credit Note, Dkt. 9-9.)

        When the COVID-19 pandemic first caused shutdowns in the New York City area,

 Defendant granted Plaintiff’s March 25, 2020 request to defer payment on both Notes (see Dkt. 9-

 11), and, on April 21, 2020, Defendant allowed a three-month deferment of monthly payments on

 the Term Note, but not on the Revolving Credit Note (Ryan Aff., Dkt. 13, ¶¶ 22–23; Notice of

 Payment Adjustment, Dkt. 9-14). In April 2020, Plaintiff obtained a Paycheck Protection Program

 (“PPP”) loan through a different bank (see Dkt. 13-14), and the balance in the Account increased

 (Ryan Aff., Dkt. 13, ¶ 25). However, Defendant states that it “could not depend on the funds in

 the Account as sufficient collateral because Plaintiff, at that time, could have withdrawn the entire

 balance from the Account at any moment.” (Id.) 1

        As the Revolving Credit Note was to mature on May 31, 2020, the parties conferred on

 May 7, 2020 about a possible extension. (Id. ¶ 26.) 2 Defendant sent follow-up emails to Plaintif f

 listing the records needed for an extension, but Plaintiff responded to neither these emails nor to

 emails from the field auditor hired by Defendant. (Id. ¶¶ 28–31.) The term of the Revolving Credit

 Note expired on May 31, 2020. (Id. ¶ 32.) Defendant prepared a Forbearance and Amendme nt

 Agreement (Dkt. 13-13), but Plaintiff again did not respond (Ryan Aff., Dkt. 13, ¶ 33). On June

 10, 2020, Defendant informed Plaintiff that, due to Plaintiff’s ongoing default, the principa l



        1 This is presumably because Defendant had not received financial reports from Plaintif f
 for January, February, March, and April 2020. (Ryan Aff., Dkt. 13, ¶¶ 19–20.) Plaintiff disputes
 this and maintains that “[a]ll of these reports, except for the May 2020, were provided prior to the
 pandemic on-set (and alleged default notices).” (Elnatanova Aff., Dkt. 9-1, ¶ 7.)
        2 According to Plaintiff, Defendant in this conversation “stated that the revolving credit
 note would be extended and forbeared for at least 90 days beyond May 31, 2020” (Elnatano va
 Aff., Dkt. 9-1, ¶ 4), which Defendant maintains is “simply false” (Ryan Aff., Dkt. 13, ¶ 27).

                                                  3
Case 1:20-cv-03358-PKC-SJB Document 22 Filed 09/24/20 Page 4 of 11 PageID #: 720




 balance of both Notes, in addition to accrued interest and other charges, was due and payable, and

 that Defendant was both (1) setting off funds in the Account to pay the amount due on the

 Revolving Credit Note, and (2) placing a hold on the remaining funds in the Account to set them

 off against the balance of the Term Note. (Id. ¶ 34; Elnatanova Aff., Dkt. 9-1, ¶ 5.) On June 16,

 2020, Plaintiff was informed that the $1,604,516.67 amount in the Account had actually been set

 off. (Elnatanova Aff., Dkt. 9-1, ¶ 5; June 16, 2020 Letter, Dkt. 9-5.)

 II.    Procedural History

        Plaintiff commenced this action in New York Supreme Court, Queens County, on June 26,

 2020 (Complaint (“Compl.”), Dkt. 1-1) and simultaneously moved for an order to show cause

 (“OSC”) for the issuance of a preliminary injunction requiring Defendant to reverse the set-off and

 release its hold on the Account (Dkt. 1-2, at ECF 3 2–3). On June 30, 2020, the state court issued

 an OSC for the parties to appear at a hearing on July 9, 2020, and also issued a temporary

 restraining order (“TRO”) whereby $250,000 of the money set off and on hold against the Account

 was released to Plaintiff. (Id.) On July 9, 2020, following the TRO hearing, the state court issued

 a memorandum directing that the TRO be continued until the preliminary injunction (“PI”) motion

 was resolved, and ordered a submission date for briefing on the PI motion. (Dkt. 1-3.) The PI

 motion was fully briefed on July 27, 2020, on which date Defendant removed this action from state

 court pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. 4 (Notice of Removal, Dkt. 1.) Thereafter




        3 Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
 system and not the document’s internal pagination.
        4  Defendant’s removal was timely pursuant to 28 U.S.C. § 1446(b), which requires that the
 notice of removal be filed within 30 days of the defendant’s receipt by service of the initia l
 pleading.

                                                  4
Case 1:20-cv-03358-PKC-SJB Document 22 Filed 09/24/20 Page 5 of 11 PageID #: 721




 the parties filed the state court record and PI motion papers 5 for consideration by this Court. (See

 Aug. 6, 2020 Order; Dkts. 9–14.) 6

                                       LEGAL STANDARD

        “[A] preliminary injunction is ‘an extraordinary remedy never awarded as of right.’”

 Benisek v. Lamone, 138 S. Ct. 1942, 1943 (2018) (quoting Winter v. Nat. Res. Def. Council, Inc.,

 555 U.S. 7, 24 (2008)). In order to receive a preliminary injunction, a plaintiff must show

        (1) “a likelihood of success on the merits,” (2) “that the plaintiff is likely to suffer
        irreparable injury in the absence of an injunction,” (3) that “the balance of hardships
        tips in the plaintiff’s favor,” and (4) “that the public interest would not be disserved
        by the issuance of the injunction.”

 Capstone Logistics Holdings, Inc. v. Navarrete, 736 F. App’x 25, 25–26 (2d Cir. 2018) (summar y

 order) (alterations omitted) (quoting Salinger v. Colting, 607 F.3d 68, 79–80 (2d Cir. 2010)). “The

 purpose of such interim equitable relief is not to conclusively determine the rights of the

 parties, but to balance the equities as the litigation moves forward.” Trump v. Int’l Refugee

 Assistance Project, 137 S. Ct. 2080, 2087 (2017) (citation omitted); see also Am. C.L. Union v.

 Clapper, 804 F.3d 617, 622 (2d Cir. 2015) (“A preliminary injunction is an equitable remedy and

 an act of discretion by the court.”). “In deciding a motion for preliminary injunction, a court may

 consider the entire record including affidavits and other hearsay evidence.” Park Irmat Drug

 Corp. v. Optumrx, Inc., 152 F. Supp. 3d 127, 132 (S.D.N.Y. 2016) (citation and footnote omitted).




        5  See Fed. R. Civ. P. 81(c)(2) (“After removal, repleading is unnecessary unless the court
 orders it.”).
        6  Because the parties appeared in state court for the July 9, 2020 TRO hearing (see
 Transcript, Dkt. 12-2), which addressed many of the issues discussed herein, the Court has
 declined to schedule oral argument on Plaintiff’s PI motion.

                                                   5
Case 1:20-cv-03358-PKC-SJB Document 22 Filed 09/24/20 Page 6 of 11 PageID #: 722




                                    CONCLUSIONS OF LAW

        Plaintiff seeks a preliminary injunction compelling Defendant both to release the

 $1,640.516.67 set-off amount and to remove the hold on the $1,055,000 amount remaining in the

 Account. (Elnatanova Aff., Dkt. 9-1, ¶¶ 1, 10.)

 I.     Mandatory Preliminary Injunction

        “Courts refer to preliminary injunctions as prohibitory or mandatory.”        N. Am. Soccer

 League, LLC v. U.S. Soccer Fed’n, Inc., 883 F.3d 32, 36 (2d Cir. 2018). While a “[p]rohibitor y

 injunction[] maintain[s] the status quo pending resolution of the case[,] [a] mandatory injunctio n[]

 alter[s] it.” Id. at 36–37 (citation omitted).    The status quo in the context of a preliminar y

 injunction is “the last actual, peaceable uncontested status which preceded the pending

 controversy.”   Mastrio v. Sebelius, 768 F.3d 116, 120 (2d Cir. 2014) (per curiam) (interna l

 quotation and citation omitted). A party moving for a mandatory injunction, or an injunction that

 “will provide the movant with substantially all the relief sought and that relief cannot be undone

 even if the defendant prevails at a trial on the merits” must satisfy a heightened legal standard and

 both: “(1) make a strong showing of irreparable harm, and (2) demonstrate a clear or substantia l

 likelihood of success on the merits.” Yang v. Kosinski, 960 F.3d 119, 127–28 (2d Cir. 2020)

 (internal quotation and footnotes omitted).

        Defendant argues that Plaintiff’s requested preliminary injunction is mandatory because it

 will “disturb the status quo and afford Plaintiff the ultimate relief sought in the Complaint. ”

 (Defendant’s Memorandum of Law in Opposition to Plaintiff’s Motion for Preliminary Injunctio n,

 Dkt. 13-15, at 4.) While Plaintiff’s initial motion papers do not specify the type of preliminar y

 injunction sought (see Emergency Affirmation in Support (“Iovino Affirm.”), Dkt. 9-3, ¶ 3),




                                                   6
Case 1:20-cv-03358-PKC-SJB Document 22 Filed 09/24/20 Page 7 of 11 PageID #: 723




 Plaintiff’s counsel acknowledged at the TRO hearing that Plaintiff was seeking a “mandatory

 injunction” (see Dkt. 12-2, at ECF 22). 7

        The Court finds that Plaintiff is seeking a mandatory preliminary injunction, as Plaintiff’s

 PI motion requests relief identical to the relief sought in the First Cause of Action in the Complaint,

 namely, “a permanent injunction against [Defendant] ordering [Defendant] to reverse and release

 to [Plaintiff] the $1,604,516.67 set-off and release the current approximate $1,055,000.00 hold

 from [the Account].” (Compl., Dkt. 1-1, ¶ 29.) The Court thus applies the “heightened legal

 standard” appropriate for evaluating a mandatory preliminary injunction. N. Am. Soccer League,

 LLC, 883 F.3d at 37 (citation omitted). 8

 II.    Irreparable Harm

        “The showing of irreparable harm is perhaps the single most important prerequisite for the

 issuance of a preliminary injunction, and the moving party must show that injury is likely before

 the other requirements for an injunction will be considered.” Allstate Ins. Co. v. Elzanaty, 929 F.

 Supp. 2d 199, 221 (E.D.N.Y. 2013) (alterations omitted) (quoting Kamerling v. Massanari, 295

 F.3d 206, 214 (2d Cir. 2002)). In order to show irreparable harm, the moving party must establish


        7  While both parties’ filings cite New York law in their analysis of Plaintiff’s PI motion,
 the Court applies federal law. “The question whether a preliminary injunction should be granted
 is generally one of federal law even in diversity actions, though state law issues are sometimes
 relevant to the decision to grant or deny.” Sterling v. Deutsche Bank Nat’l Tr. Co., 368 F. Supp.
 3d 723, 727 n.7 (S.D.N.Y. 2019) (quoting Baker’s Aid v. Hussmann Foodserv. Co., 830 F.2d 13,
 15 (2d Cir. 1987)). However, even were the Court to apply New York law in deciding Plaintiff’s
 PI motion, it would arrive at the same conclusion given the substantial similarity of the showings
 that Plaintiff must make under either state or federal law. See Shake Shack Fulton St. Brooklyn,
 LLC v. Allied Prop. Grp., LLC, 112 N.Y.S.3d 196, 199–200 (App. Div. 2019) (“A mandatory
 injunction, which is used to compel the performance of an act, is an extraordinary and drastic
 remedy which is rarely granted and then only under unusual circumstances where such relief is
 essential to maintain the status quo pending trial of the action.” (collecting cases)).
        8  The Court further notes that, regardless of how the preliminary injunction is characterized,
 Plaintiff has failed to make a showing of irreparable harm—a prerequisite to injunctive relief under
 the legal standard for either a mandatory or prohibitory preliminary injunction.
                                                   7
Case 1:20-cv-03358-PKC-SJB Document 22 Filed 09/24/20 Page 8 of 11 PageID #: 724




 that “‘there is a continuing harm which cannot be adequately redressed by final relief on the merits’

 and for which ‘money damages cannot provide adequate compensation.’” Id. (quoting Kamerling,

 295 F. 3d at 214); see also Allstate Ins. Co. v. Harvey Fam. Chiropractic, 677 F. App’x 716, 718

 (2d Cir. 2017) (summary order) (“Irreparable harm exists where, but for the grant of equitable

 relief, there is a substantial chance that upon final resolution of the action the parties cannot be

 returned to the positions they previously occupied.” (internal quotation and citation omitted)).

 Additionally, “irreparable harm must be shown to be actual and imminent, not remote or

 speculative.” Elzanaty, 929 F. Supp. 2d at 221 (internal quotation and citation omitted).

        Here, Plaintiff fails to make a “strong showing” of irreparable harm as required for a

 mandatory preliminary injunction. See Yang, 960 F.3d at 128 (citation omitted). Plaintiff argues

 that Defendant’s set-off was “a shot to the vital beating heart of [Plaintiff]” that has “jeopardized

 the entire company and its staff,” leaving “[Plaintiff] adrift in the economic sea.” (Elnatano va

 Aff., Dkt. 9-1, ¶¶ 5, 8.) In support, Plaintiff has attached “various examples of payments that had

 been stopped or dis-honored because of [Defendant’s] actions,” which “include a failure to transfer

 $76,374.56; a $25,000.00 overdraft charge [on] which [Plaintiff] is paying a needlessly high

 interest rate; a $3,370.73 dishonored [] payment for workman’s compensation costs; and []

 dishonored [] payments of $333.69 and $836.95.” (Id. ¶ 9 (citing Dkt. 9-21).) Plaintiff adds that

 it “risks statutory penalties for failing to abide by regulations pertaining to the minimum payments

 to its aides,” and that, “because of [D]efendant’s action and bad faith, [Plaintiff’s] payroll is




                                                  8
Case 1:20-cv-03358-PKC-SJB Document 22 Filed 09/24/20 Page 9 of 11 PageID #: 725




 running a $5,000.00 to $75,000.00 per week shortfall.” (Id.) 9 Plaintiff also filed with its reply

 papers accounting documents for April 2020 and the year 2019. (See Dkts. 12-3, 12-4.) 10

         However, Plaintiff has not shown via these or any other financial records that it will suffer

 irreparable harm absent a mandatory preliminary injunction. Rather, Plaintiff broadly claims that

 it “continues to suffer financially” and that “[a] continuation of this state of affairs risks . . . the

 continued existence of our company.” (Reply Aff., Dkt. 12-1, ¶ 6.) 11 But a “risk[]” to Plaintiff’ s

 existence is not a strong showing of irreparable harm. While “[c]ourts have found irreparable

 harm when plaintiffs allege that their business would be shut down entirely if relief is not granted,”

 Amato v. Elicker, No. 20-CV-464 (MPS), 2020 WL 2542788, at *6 (D. Conn. May 19, 2020)

 (collecting cases), Plaintiff stops short of making such a dire allegation.

         Plaintiff simply highlights various payments that it argues are examples of ongoing losses

 and financial handicaps that may eventually destroy its business (Dkt. 9-21), but provides no


         9   Plaintiff does not further explain this shortfall or the nature of its rather significant range.
         10 Plaintiff’s stated reason for submitting these documents is “[a]s a demonstration of the
 lack of danger to [Plaintiff] and as a show of further good faith,” and as a rebuttal to the “five
 alleged defaults relied on by [Defendant].” (Reply Affidavit (“Reply Aff.”), Dkt. 12-1, ¶ 3.) The
 Court infers that Plaintiff’s reference to its “lack of danger” is meant to support the argument that
 Plaintiff would not have defaulted on any payments to Defendant. However, any stated “lack of
 [financial] danger” to Plaintiff plainly undercuts Plaintiff’s contrary assertion that it will suffer
 irreparable harm to its financial viability absent a preliminary injunction.
         11 In fact, the affirmation by Plaintiff’s counsel does not actually assert that Plaintiff faces
 irreparable harm. Plaintiff’s counsel states merely that,

         [o]n information and belief, vendor payments, wire transfers into and out of
         [Plaintiff’s] business account, payroll expenditures and actual employment have
         been severely hamstrung. A continuation of this state of affairs will, I am told,
         jeopardize [Plaintiff’s] existence . . . . The situation for [Plaintiff], I am told, is now
         critical.

 (Iovino Affirm., Dkt. 9-3, ¶ 9.) These second-hand, qualified, unsupported representations by
 Plaintiff’s counsel are clearly insufficient to justify the requested preliminary injunction.

                                                       9
Case 1:20-cv-03358-PKC-SJB Document 22 Filed 09/24/20 Page 10 of 11 PageID #: 726




  information as to its overall financial well-being and, indeed, specifically neglects to mention its

  other accounts—for example, its loan application funded by Santander Bank (see Ryan Aff., Dkt.

  13, ¶¶ 24, 25; Dkt. 13-14 (showing in email correspondence by both parties that Plaintiff applied

  for a loan with Santander and requested to withdraw its application with Defendant)).

  Furthermore, to the extent Plaintiff suggests that the COVID-19 shutdown increased the likelihood

  that Plaintiff may go out of business (see, e.g., Elnatanova Aff., Dkt. 9-1, ¶ 4), Plaintiff has adduced

  no evidence to support that claim, and the Court rejects it. See Amato, 2020 WL 2542788, at *6

  (finding that, in the context of the COVID-19 pandemic, a bar’s challenge to state and munic ipa l

  shut-down orders did not allege sufficient facts to make a “clear showing that irreparable injury is

  likely in the absence of an injunction . . . [since plaintiffs] do not allege or testify to any facts

  suggesting that permanent closure of their business is likely or imminent” (emphasis in origina l)

  (internal quotation and citation omitted)); see also Winter, 555 U.S. at 22 (“Our frequently

  reiterated standard requires plaintiffs seeking preliminary relief to demonstrate that irreparable

  injury is likely in the absence of an injunction.” (emphasis in original) (collecting cases)).

          Plaintiffs have also failed to demonstrate that any business losses they might suffer cannot

  be compensated with money damages when this case is finally resolved. 12 “[A]ny injury that can

  be remedied in money damages is the antithesis of irreparable harm, and such a fact requires that

  the Court not find an irreparable injury.” Sunni, LLC v. Edible Arrangements, Inc., No. 14-CV-

  461 (KPF), 2014 WL 1226210, at *9 (S.D.N.Y. Mar. 25, 2014) (internal quotation and citation




          12 At the TRO hearing, Plaintiff’s counsel argued that “[a]ny judgment that [his] client
  would receive at the end of this case, which could come years from now, by then, the company
  will be out of business. They will be dead.” (Dkt. 12-2, at ECF 10.) However, without evidence
  indicating as much, the Court is not persuaded by this conclusory assertion.

                                                    10
Case 1:20-cv-03358-PKC-SJB Document 22 Filed 09/24/20 Page 11 of 11 PageID #: 727




  omitted) 13 ; see also Dexter 345 Inc. v. Cuomo, 663 F.3d 59, 63 (2d Cir. 2011) (finding no

  irreparable injury where lost profits could be easily calculated from the previous years’ financ ia l

  records). Other than the conclusory assertions that its business may close, Plaintiff has not

  proffered evidence showing that its business could not be returned to the status quo ante with

  money damages at the conclusion of this case.

         Accordingly, because Plaintiff has failed to demonstrate that it will suffer irreparable harm

  if a preliminary injunction is not granted, 14 the Court denies Plaintiff’s PI motion.

                                            CONCLUSION

         For the reasons stated above, Plaintiff’s motion for a preliminary injunction is denied.

                                                         SO ORDERED.

                                                         /s/ Pamela K. Chen
                                                         Pamela K. Chen
                                                         United States District Judge
  Dated: September 24, 2020
         Brooklyn, New York




         13  The plaintiffs in Sunni requested a preliminary injunction, claiming irreparable harm due
  to the destruction of their retail franchise stores. 2014 WL 1226210, at *1. The court denied the
  request because the plaintiffs had “submitted no evidence regarding their current capitalizatio n,
  their annual or monthly profits, or their ability to withstand a significant loss in business, or even
  closure, for a short period of time.” Id. at *11.
         14  “[T]he moving party must show that injury is likely before the other requirements for an
  injunction will be considered.” Elzanaty, 929 F. Supp. 2d at 221 (internal quotation and citation
  omitted). The Court, therefore, need not, and does not, resolve whether Plaintiff has a high
  likelihood of succeeding on the merits, whether Plaintiff has demonstrated “a balance of hardships
  tipping decidedly” in Plaintiff’s favor, or whether the public interest would not be disserved by the
  granting of a preliminary injunction. See Navarrete, 736 F. App’x at 25–26 (internal quotation
  and citation omitted).

                                                    11
